Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 1 of 30 PageID #: 1


                                                                                  PILED          ~
                      UNITED STATES DISTRICT COURT FOR THE                      JIlL 2i. 2021
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                                                          ‘MARr~~0~TWVND

   UNITED STATES OF AMERICA,

   V.
                                                 Criminal No.         3: ~ic~3-
   TYRONE GREENFIELD, aka “Tidy,”
   JEROME CHRTSTOPBER WINECOFF,                  Violations:        18 U.S.C.   § 371
   aka “Q,”                                                         18 U.S.C.   § 922(a)(6)
   ANTOINE PAUL BROWN,                                              18 U.S.C.   § 922(g)(1)
   HOPE JULIA CLEMONS,                                              18 U.S.C.   § 924(a)(2)
   JENNIFER LYNN DICK,                                              21 U.S.C.   § 841(a)(1)
   MARCUS PURNELL, aka “Mo,”                                        21 U.S.C.   § 841(b)(1)(C)
   CHARLES GRANT, JR.,                                              21 U.S.C.   § 843(b)
   BRANDON DALE BENJAMIN,                                           21 U.S.C.   § 843(d)
   MATTHEW CRIMM,                                                   21 U.S.C.   § 846
   SAMUEL CURTIS TAYLOR,
   CRAIG ORNDOFF, and
   SEAN AMOS ROBiNSON, aka “Zoo.”




                                       INDICTMENT

        The Grand Jury charges that:

                                       COUNT ONE

                                        (Conspiracy)

        1.     From on or about April 1, 2019, to on or about December 31, 2020, in Berkeley

County, in the Northern District of West Virginia and elsewhere, the defendants TYRONE

GREENI?IELD, aka “Tidy,” JEROME CHRISTOPHER WINECOFF, aka “Q,” ANTOINE

PAUL BROWN, HOPE JULIA CLEMONS, and JENNIFER LYNN DICK unlawfully,

knowingly and willfully did combine, conspire, confederate and agree together with each other
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 2 of 30 PageID #: 2




 and with other persons to commit an offenses against the United States, to wit, to purchase, possess,

 and transfer firearms to persons prohibited from possessing firearms, in violation of the Gun

 Control Act, Title 18, United States Code, Sections 922(a), 922(g), and 924(a).

                                       MANNER & MEANS

        2.       It was a part of the conspiracy that Defendants ANTOINE PAUL BROWN,

 HOPE JTJLIA CLEMONS, and JENNIFER LYNN DICK, would purchase firearms from

 Federal Firearms Licensees (“FFLs”) in Berkeley County, West Virginia.

        3.       Defendants ANTOINE PAUL BROWN, HOPE JULIA CLEMONS, and

 JENMFER LYNN DICK, would purchase firearms and complete the ATF Form 4473 averring

 that they were the true purchaser of the fireanns.

        4.       Afier Defendants ANTOINE PAUL BROWN, HOPE JULIA CLEMONS, and

 JENMFER LYNN DICK, purchased and acquired firearms, they would transfer the firearms to

 others, including defendants TYRONE GREENFIELD, aka “Tidy,” and JEROME

 CHRISTOPHER WINECOFF, aka               “Q,” in exchange for United States currency.
                                           OVERT ACTS

        5.       In furtherance of the conspiracy and to effect the objects of the conspiracy the

 following overt acts, among others, were committed in the Northern District of West Virginia and

 elsewhere:

        a. On or about April 11, 2019, in Berkeley County, in the Northern District of West

              Virginia, defendant ANTOINE PAUL BROWN, in connection with the acquisition

              of a firearm, that is, a Taurus, Model G2C, 9mm pistol, bearing serial number

              TLY96930, from a licensed dealer of firearms within the meaning of Chapter 44, Title
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 3 of 30 PageID #: 3




          18, United States Code (referred to as a FFL), knowingly made a false and fictitious

          written statement to a FFL, which statement was intended and likely to deceive a FFL,

          as to a fact material to the lawfulness of such sale of the said firearm to defendant

          ANTOI1NE PAUL BROWN under chapter 44 of Title 18, in that the defendant

          represented he was the actual purchaser of the firearm, when in fact, he was not the true

          purchaser of the firearm;

       b. On or about April 11, 2019, in Berkeley County, in the Northern District of West

          Virginia, defendant TYRONE GREENFIELD, aka “Tidy,” knowing that he had

          been convicted of a crime punishable by imprisonment for a term exceeding one year,

          that is, the felony offense of Conspiracy to Distribute and Possession with Intent to

          Distribute Marijuana, in violation of 21 U.S.C.    §~   841(a)(1) and 846, in the United

          States District Court of the District of Columbia in case Number 97-260-0 1, did

          knowingly possess a Taurus, Model G2C, 9mm pistol, bearing serial number

          TLY96930, said firearm having been shipped and transported in interstate commerce;

      c. On or about April 24, 2019, in Berkeley County, in the Northern District of West

          Virginia, defendant ANTOINE PAUL BROWN, in connection with the acquisition

          of firearms that is a Taurus, Model G2C, 9mm pistol, bearing serial number TMC874 19

          and a Taurus, Model G2C, .40 caliber pistol, bearing serial number SMB5073 1, from

          a FFL, knowingly made a false and fictitious written statement to a FFL, which

          statement was intended and likely to deceive a FFL, as to a fact material to the

          lawfulness of such sale of the said firearm to defendant ANTOINE PAUL BROWN
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 4 of 30 PageID #: 4




            under chapter 44 of Title 18, in that the defendant represented he was the actual

            purchaser of the firearms, when in fact, he was not the true purchaser of the firearms;

       d. On or about May 13, 2019, in Berkeley County, in the Northern District of West

            Virginia, defendant ANTOINE PAUL BROWN, in connection with the acquisition

            of a firearm, that is, a Taurus, Model G2C, 9mm pistol, bearing serial number

            TLW8 1109, from a FFL, knowingly made a false and fictitious written statement to a

            FFL, which statement was intended and likely to deceive a FFL, as to a fact material to

            the lawfulness of such sale of the said firearm to defendant ANTOINE PAUL

            BROWN under chapter 44 of Title 18, in that the defendant represented he was the

            actual purchaser of the firearm, when in fact, he was not the true purchaser of the

            firearm;

       e. On or about May 13, 2019, in Berkeley County, in the Northern District of West

            Virginia, defendant TYRONE GREENFIELD, aka “Tidy,” knowing that he had

            been convicted of a crime punishable by imprisonment for a term exceeding one year,

            that is, the felony offense of Conspiracy to Distribute and Possession with Intent to

            Distribute Marijuana, in violation of 21 U.S.C.   §~   841(a)(1) and 846, in the United

            States District Court of the District of Columbia in case Number 97-260-01, did

            knowingly possess a Taurus, Model G2C, 9mm pistol, serial number TLW8 1109, said

            firearm having been shipped and transported in interstate commerce;

       f.   On or about July 23, 2019, in Berkeley County, in the Northern District of West

            Virginia, defendant ANTOINE PAUL BROWN, in connection with the acquisition

            of a firearm, that is, a Taurus, Model G2C, 9mm pistol, bearing serial number
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 5 of 30 PageID #: 5




          TMA8 1872, from a FFL, knowingly made a false and fictitious written statement to a

          FFL, which statement was intended and likely to deceive a FFL, as to a fact material to

          the lawfulness of such sale of the said firearm to defendant ANTOINE PAUL

          BROWN under chapter 44 of Title 18, in that the defendant represented he was the

          actual purchaser of the firearm, when in fact, he was not the true purchaser of the

          firearm;

       g. On or about July 23, 2019, in Berkeley County, in the Northern District of West

          Virginia, defendant TYRONE GREENFIELD, aka “Tidy,” knowing that he had

          been convicted of a crime punishable by imprisonment for a term exceeding one year,

          that is, the felony offense of Conspiracy to Distribute and Possession with Intent to

          Distribute Marijuana, in violation of 21 U.S.C.   §~   841(a)(l) and 846, in the United

          States District Court of the District of Columbia in case Number 97-260-01, did

          knowingly possess a Taurus, Model G2C, 9mm pistol, bearing serial number

          TMA8 1872, said firearm having been shipped and transported in interstate commerce;

       h. On or about September 29, 2019, in Berkeley County, in the Northern District of West

          Virginia, defendant ANTOINE PAUL BROWN, in connection with the acquisition

          of a firearm, that is, a Taurus, Model G2C, 9mm pistol, bearing serial number

          SMS45201, from a FFL, knowingly made a false and fictitious written statement to a

          FFL, which statement was intended and likely to deceive a FFL, as to a fact material to

          the lawfulness of such sale of the said firearm to defendant ANTOINE PAUL

          BROWN under chapter 44 of Title 18, in that the defendant represented he was the
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 6 of 30 PageID #: 6




            actual purchaser of the firearm, when in fact, he was not the true purchaser of the

            firearm;

       i.   On or about October 16, 2019, in Berkeley County, in the Northern District of West

            Virginia, defendant HOPE JuLIA CLEMONS, in connection with the acquisition of

            firearms, that is, a Taurus, Model G2C, 9mm pistol, bearing serial number TMS71722,

            and an Anderson Manufacturing, Model AM-i 5, .300 caliber blackout, bearing serial

            number 18164147, from a FFL, knowingly made a false and fictitious written statement

            to a FFL, which statement was intended and likely to deceive a FFL, as to a fact material

            to the lawfuiness of such sale of the said firearms to defendant HOPE JULIA

            CLEMONS under chapter 44 of Title 18, in that the defendant represented she was the

            actual purchaser of the firearm, when in fact, she was not the true purchaser of the

            firearm;

      j.    On or about October 17, 2019, in Berkeley County, in the Northern District of West

            Virginia, defendant HOPE JULIA CLEMONS, in connection with the acquisition of

            fireanns, that is, a Taurus, Model G2C, 9mm pistol, bearing serial number TM1J05548,

            and a Taurus, Model 03, 9mm pistol, bearing serial number TMU 16862, from a FFL,

            knowingly made a false and fictitious written statement to a FFL, which statement was

            intended and likely to deceive a FFL, as to a fact material to the lawfulness of such sale

            of the said firearms to defendant HOPE JULIA CLEMONS under chapter 44 of Title

            18, in that the defendant represented she was the actual purchaser of the firearm, when

            in fact, she was not the true purchaser of the firearm;
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 7 of 30 PageID #: 7




       k. On or about February 29, 2020, in Berkeley County, in the Northern District of West

            Virginia, defendant ANTOINE PAUL BROWN, in connection with the acquisition

            of a firearm, that is, a Taurus, Model G3, 9mm pistol, bearing serial number

            AAM162 163, from a FFL, knowingly made a false and fictitious written statement to

            a FFL, which statement was intended and likely to deceive a FFL, as to a fact material

            to the lawfulness of such sale of the said firearm to defendant ANTOINE PAUL

            BROWN under chapter 44 of Title 18, in that the defendant represented he was the

            actual purchaser of the firearm, when in fact, he was not the true purchaser of the

            firearm;

       1.   On or about March 17, 2020, in Berkeley County, in the Northern District of West

            Virginia, defendant ANTOINE PAUL BROWN, in connection with the acquisition

            of a firearm, that is, a Taurus, Model G2C, 9mm pistol, bearing serial number

            TMW8007, from a FFL, knowingly made a false and fictitious written statement to a

            FFL, which statement was intended and likely to deceive a FFL, as to a fact material to

            the lawfulness of such sale of the said fireann to defendant ANTOINE PALL

            BROWN under chapter 44 of Title 18, in that the defendant represented he was the

            actual purchaser of the firearm, when in fact, he was not the true purchaser of the

            fireann;

      m. On or about March 24, 2020, in Berkeley County, in the Northern District of West

            Virginia, defendant ANTOINE PAUL BROWN, in connection with the acquisition

            of a firearm, that is, a Taurus, Model PT1 11, 9mm pistol, bearing serial number

            TWA2 1487, from a FFL, knowingly made a false and fictitious written statement to a
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 8 of 30 PageID #: 8




          FFL, which statement was intended and likely to deceive a FFL, as to a fact material to

          the lawfulness of such sale of the said firearm to defendant ANTOINE PAUL

          BROWN under chapter 44 of Title 18, in that the defendant represented he was the

          actual purchaser of the firearm, when in fact, he was not the true purchaser of the

          firearm;

       n. On or about March 24, 2020, in Berkeley County, in the Northern District of West

          Virginia, defendant JEROME CIIRISTOPE[ER WINECOFF, aka “Q,” a convicted

          felon, drove defendant ANTOINE PAUL BROWN to a FFL to take receipt of the

          fireann purchased on March 17, 2020, and to assist defendant ANTOINE PAUL

          BROWN in purchasing another firearm;

       o. On or about March 24, 2020, in Berkeley County, in the Northern District of West

          Virginia, defendant JENNIFER LYNN DICK, in connection with the acquisition of

          firearms, that is, a Sig Sauer, Model P220 Scorpion Elite, .45 caliber ACP pistol, SN

          3 7A04493 3 and a Glock, Model 29, 10mm pistol, SN VHXO5 9, from a FFL, knowingly

          made a false and fictitious written statement to a FFL, which statement was intended

          and likely to deceive a FFL, as to a fact material to the lawfulness of such sale of the

          said firearms to defendant JENNIFER LYNN DICK under chapter 44 of Title 18, in

          that the defendant represented she was the actual purchaser of the firearm, when in fact,

          she was not the true purchaser of the firearm;

       p. On or about March 24, 2020, in Berkeley County, in the Northern District of West

          Virginia, defendant TYRONE GREENFIELD, aka “Tidy,” knowing that he had

          been convicted of a crime punishable by imprisonment for a term exceeding one year,
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 9 of 30 PageID #: 9




            that is, the felony offense of Conspiracy to Distribute and Possession with Intent to

            Distribute Marijuana, in violation of 21 U.S.C.       §~   841(a)(l) and 846, in the United

            States District Court of the District of Columbia in case Number 97-260-01, did

            knowingly possess a Sig Sauer, Model P220 Scorpion Elite, .45 caliber ACP pistol, SN

            37A044933 and a Glock, Model 29, 10mm pistol, bearing serial number VHXO59, said

            fireanns having been shipped and transported in interstate commerce;

        q. other overt acts.

 All in violation of Title 18, United States Code, Section 371.
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 10 of 30 PageID #: 10




                                            COITh[T TWO

                            (False Statement During Purchase of Firearm)

         On or about April 11, 2019, in Berkeley County, in the Northern District of West Virginia,

  defendant ANTOINE PAUL BROWN, in connection with the acquisition of a firearm, that is, a

  Taurus, Model G2C, 9mm pistol, bearing serial number TLY96930, from a licensed dealer of

  firearms within the meaning of Chapter 44, Title 18, United States Code (referred to as a FFL),

  knowingly made a false and fictitious written statement to a FFL, which statement was intended

  and likely to deceive a FFL, as to a fact material to the lawfulness of such sale of the said firearm

  to defendant ANTOINE PAUL BROWN under chapter 44 of Title 18, in that the defendant

  represented he was the actual purchaser of the firearm, when in fact, he was not the true purchaser

  of the firearm; in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 11 of 30 PageID #: 11




                                          COUNT THREE

                                  (Unlawful Possession of Firearm)

          On or about April 11, 2019, in Berkeley County, in the Northern District of West Virginia,

  defendant TYRO1’~E GREENFIELD, aka “Tidy,” knowing that he had been convicted of a

  crime punishable by imprisonment for a term exceeding one year, that is, the felony offense of

  Conspiracy to Distribute and Possession with Intent to Distribute Marijuana, in violation of 21

  U.S.C. §sS 841(a)(1) and 846, in the United States District Court ofthe District of Columbia in case

  Number 97-260-01, did knowingly possess a Taurus, Model G2C, 9mm pistol, bearing serial

  number TLY96930, said firearm having been shipped and transported in interstate commerce; in

  violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 12 of 30 PageID #: 12




                                           COUNT FOUR

                            (False Statement During Purchase of Firearms)

         On or about April 24, 2019, in Berkeley County, in the Northern District of West Virginia,

  defendant ANTOINE PAUL BROWN, in connection with the acquisition of firearms, that is, a

  Taurus, Model 02C, 9mm pistol, bearing serial number TMC87419 and a Taurus, Model G2C,

  .40 caliber pistol, SN SMB5073 1, from a licensed dealer of firearms within the meaning of Chapter

  44, Title 18, United States Code (referred to as a FFL), knowingly made a false and fictitious

  written statement to a FFL, which statement was intended and likely to deceive a FFL, as to a fact

  material to the lawfulness of such sale of the said fireanns to defendant ANTOINE PAUL

  BROWN under chapter 44 of Title 18, in that the defendant represented he was the actual

  purchaser of the firearms, when in fact, he was not the true purchaser of the firearms; in violation

  of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 13 of 30 PageID #: 13




                                            COUNT FIVE

                            (False Statement During Purchase of Firearm)

          On or about May 13, 2019, in Berkeley County, in the Northern District of West Virginia,

  defendant ANTOINE PAUL BROWN, in connection with the acquisition of a firearm, that is, a

  Taurus, Model G2C, 9mm pistol, bearing serial number TLW8 1109, from a licensed dealer of

  firearms within the meaning of Chapter 44, Title 18, United States Code (referred to as a FFL),

  knowingly made a false and fictitious written statement to a FFL, which statement was intended

  and likely to deceive a FFL, as to a fact material to the lawfulness of such sale of the said firearm

  to defendant ANTOINE PAUL BROWN under chapter 44 of Title 18, in that the defendant

  represented he was the actual purchaser of the firearm, when in fact, he was not the true purchaser

  of the firearm; in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 14 of 30 PageID #: 14




                                               COUNT SIX

                                     (Unlawful Possession of Firearm)

           On or about May 13, 2019, in Berkeley County, in the Northern District of West Virginia,

  defendant TYRONE GREENFIELD, aka “Tidy,” knowing that he had been convicted of a

  crime punishable by imprisonment for a term exceeding one year, that is, the felony offense of

  Conspiracy to Distribute and Possession with Intent to Distribute Marijuana, in violation of 21

  U.S.C.   § § 841 (a)( 1) and 846, in the United States District Court of the District of Columbia in case
  Number 97-260-01, did knowingly possess a Taurus, Model G2C, 9mm pistol, bearing serial

  number TLW8 1109, said firearm having been shipped and transported in interstate commerce; in

  violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 15 of 30 PageID #: 15




                                           COITh~1T SEVEN

                            (False Statement During Purchase of Firearm)

         On or about July 23, 2019, in Berkeley County, in the Northern District of West Virginia,

  defendant ANTOINE PAUL BROWN, in connection with the acquisition of a firearm that is a

  Taurus, Model 02C, 9mm pistol, bearing serial number TMA8 1872, from a licensed dealer of

  firearms within the meaning of Chapter 44, Title 18, United States Code (referred to as a FFL),

  knowingly made a false and fictitious written statement to a FFL, which statement was intended

  and likely to deceive a FFL, as to a fact material to the lawfulness of such sale of the said firearm

  to defendant ANTOINE PAUL BROWN under chapter 44 of Title 18, in that the defendant

  represented he was the actual purchaser of the firearm, when in fact, he was not the true purchaser

  of the fireann; in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 16 of 30 PageID #: 16




                                            COIJ1~T EIGHT

                                    (Unlawful Possession of Firearm)

           On or about July 23, 2019, in Berkeley County, in the Northern District of West Virginia,

  defendant TYRONE GREENFIELD, aka “Tidy,” knowing that he had been convicted of a

  crime punishable by imprisonment for a term exceeding one year, that is, the felony offense of

  Conspiracy to Distribute and Possession with Intent to Distribute Marijuana, in violation of 21

  U.S.C.   §~ 841(a)(1) and 846, in the United States District Court of the District of Columbia in case
  Number 97-260-01, did knowingly possess a Taurus, Model G2C, 9mm pistol, bearing serial

  number TMA8 1872, said firearm having been shipped and transported in interstate commerce; in

  violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 17 of 30 PageID #: 17




                                            COUNT NINE

                             (False Statement During Purchase of Firearm)

          On or about September 29, 2019, in Berkeley County, in the Northern District of West

  Virginia, defendant ANTOINE PAUL BROWN, in connection with the acquisition of a firearm,

  that is, a Taurus, Model 02C, 9mm pistol, bearing serial number SMS45201, from a licensed

  dealer of firearms within the meaning of Chapter 44, Title 18, United States Code (referred to as a

  FFL), knowingly made a false and fictitious written statement to a FFL, which statement was

  intended and likely to deceive a FFL, as to a fact material to the lawfulness of such sale of the said

  firearm to defendant ANTOINE PAUL BROWN under chapter 44 of Title 18, in that the

  defendant represented he was the actual purchaser of the firearm, when in fact, he was not the true

  purchaser of the firearm; in violation of Title 18, United States Code, Sections 922(a)(6) and

  924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 18 of 30 PageID #: 18




                                            COUNT TEN

                             (False Statement During Purchase of Firearms)

         On or about October 16, 2019, in Berkeley County, in the Northern District of West

  Virginia, defendant HOPE JULIA CLEMONS, in connection with the acquisition of firearms,

  that is, a Taurus, Model G2C, 9mm pistol, bearing serial number TM571722, and an Anderson

  Manufacturing, Model AM~ 15, .300 caliber blackout, bearing serial number 18164147, from a

  licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States Code

  (referred to as a FFL), knowingly made a false and fictitious written statement to a FFL, which

  statement was intended and likely to deceive a FFL, as to a fact material to the lawfulness of such

  sale of the said firearms to defendant HOPE JULIA CLEMONS under chapter 44 of Title 18, in

  that the defendant represented she was the actual purchaser of the firearm, when in fact, she was

  not the true purchaser of the firearm; in violation of Title 18, United States Code, Sections

  922(a)(6) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 19 of 30 PageID #: 19




                                         COUNT ELEVEN

                           (False Statement During Purchase of Firearms)

         On or about October 17, 2019, in Berkeley County, in the Northern District of West

  Virginia, defendant HOPE JULIA CLEMONS, in connection with the acquisition of firearms,

  that is, a Taurus, Model G2C, 9mm pistol, bearing serial number TMUO5 548, and a Taurus, Model

  G3, 9mm pistol, bearing serial number TMU16862, from a licensed dealer of firearms within the

  meaning of Chapter 44, Title 18, United States Code (referred to as a FFL), knowingly made a

  false and fictitious written statement to a FFL, which statement was intended and likely to deceive

  a FFL, as to a fact material to the lawfulness of such sale of the said firearms to defendant HOPE

  JULIA CLEMONS under chapter 44 of Title 18, in that the defendant represented she was the

  actual purchaser of the firearm, when in fact, she was not the true purchaser of the firearm; in

  violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 20 of 30 PageID #: 20




                                          COUNT TWELVE

                             (False Statement During Purchase of Firearm)

          On or about February 29, 2020, in Berkeley County, in the Northern District of West

  Virginia, defendant ANTOINE PAUL BROWN, in connection with the acquisition of a firearm

  that is, a Taurus, Model G3, 9nun pistol, bearing serial number AAM162163, from a licensed

  dealer of firearms within the meaning of Chapter 44, Title 18, United States Code (referred to as a

  FFL), knowingly made a false and fictitious written statement to a FFL, which statement was

  intended and likely to deceive a FFL, as to a fact material to the lawfulness of such sale of the said

  fireann to defendant ANTO~E PAUL BROWN under chapter 44 of Title 18, in that the

  defendant represented he was the actual purchaser of the firearm, when in fact, he was not the true

  purchaser of the firearm; in violation of Title 18, United States Code, Sections 922(a)(6) and

  924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 21 of 30 PageID #: 21




                                        COUNT TifiRTEEN

                            (False Statement During Purchase of Firearm)

         On or about March 17, 2020, in Berkeley County, in the Northern District of West Virginia,

  defendant ANTOINE PAUL BROWN, in connection with the acquisition of a firearm, that is, a

  Taurus, Model 02C, 9mm pistol, bearing serial number TMW8007, from a licensed dealer of

  firearms within the meaning of Chapter 44, Title 18, United States Code (referred to as a FFL),

  knowingly made a false and fictitious written statement to a FFL, which statement was intended

  and likely to deceive a FFL, as to a fact material to the lawfulness of such sale of the said fireann

  to defendant ANTOINE PAUL BROWN under chapter 44 of Title 18, in that the defendant

  represented he was the actual purchaser of the fireann, when in fact, he was not the true purchaser

  of the firearm; in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 22 of 30 PageID #: 22




                                        COUNT FOURTEEN

                            (False Statement During Purchase of Fireann)

         On or about March 24, 2020, in Berkeley County, in the Northern District of West Virginia,

  defendant ANTOINE PAUL BROWN, in connection with the acquisition of a firearm, that is, a

  Taurus, Model PT1 11, 9mm pistol, bearing serial number TWA2 1487, from a licensed dealer of

  firearms within the meaning of Chapter 44, Title 18, United States Code (referred to as a FFL),

  knowingly made a false and fictitious written statement to a FFL, which statement was intended

  and likely to deceive a FFL, as to a fact material to the lawfulness of such sale of the said firearm

  to defendant ANTOINE PAUL BROWN under chapter 44 of Title 18, in that the defendant

  represented he was the actual purchaser of the firearm, when in fact, he was not the true purchaser

  of the firearm; in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 23 of 30 PageID #: 23




                                          COuNT FIFTEEN

                            (False Statement During Purchase of Firearms)

          On or about March 24, 2020, in Berkeley County, in the Northern District of West Virginia,

  defendant JENNIFER LYNN DICK, in connection with the acquisition of firearms, that is, a Sig

  Sauer, Model P220 Scorpion Elite, .45 caliber ACP pistol, bearing serial number 37A044933 and

  a Glock, Model 29, 10mm pistol, bearing serial number VHXO59, from a licensed dealer of

  firearms within the meaning of Chapter 44, Title 18, United States Code (referred to as a FFL),

  knowingly made a false and fictitious written statement to a FFL, which statement was intended

  and likely to deceive a FFL, as to a fact material to the lawfulness of such sale of the said firearms

  to defendant JENNIFER LYNN DICK under chapter 44 of Title 18, in that the defendant

  represented she was the actual purchaser of the firearm, when in fact, she was not the true purchaser

  of the firearm; in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 24 of 30 PageID #: 24




                                         COTJ1~T SIXTEEN

                                   (Unlawftil Possession of Firearm)

          On or about March 24, 2020, in Berkeley County, in the Northern District of West Virginia,

  defendant TYRONE GREENFIELD, aka “Tidy,” knowing that he had been convicted of a

  crime punishable by imprisonment for a term exceeding one year, that is, the felony offense of

  Conspiracy to Distribute and Possession with Intent to Distribute Marijuana, in violation of 21

  U.S.C. §~S 841(a)(1) and 846, in the United States District Court ofthe District of Columbia in case

  Number 97-260-0 1, did knowingly possess a Sig Sauer, Model P220 Scorpion Elite, .45 caliber

  ACP pistol, bearing serial number 37A044933 and a Glock, Model 29, 10mm pistol, bearing serial

  number VHXO59, said firearms having been shipped and transported in interstate connnerce; in

  violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 25 of 30 PageID #: 25




                                       COuNT SEVENTEEN

             (Conspiracy to Possess with Intent to Distribute and to Distribute Eutylone)

         From on or about June 1, 2019, to December 31, 2020, in Berkeley and Jefferson Counties,

  in the Northern District of West Virginia, and elsewhere, defendants TYRONE GREENFIELI),

  aka “Tidy,” ANTOINE PAUL BROWN, MARCUS PURNELL, aka “Mo,” CHARLES

  GRANT, JR., BRANDON DALE BENJAMIN, MATTHEW CRIMM, SAMUEL CURTIS

  TAYLOR, CRAIG ORNDOFF, and SEAN AMOS ROBINSON, aka “Zoo,” did unlawfully,

  knowingly, intentionally, and without authority combine, conspire, confederate, agree and have a

  tacit understanding together with each other, and with persons known and unknown to the Grand

  Jury to violate Title 21, United States Code, Section 841(a)(1). It was a purpose and object of the

  conspiracy to possess with intent to distribute, and to distribute a mixture and substance containing

  a detectable amount of 1 -(1,3 -Benzodioxol-5-yl)-2-(ethylamino)butan- 1-one, also known as

  Eutylone, a Schedule I controlled substance; in violation of Title 21, United States Code, Sections

  846, and 841(b)(1)(C).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 26 of 30 PageID #: 26




                                       COUNT EIGHTEEN

                                      (Distribution of Eutylone)

         On or about September 23, 2020, in Berkeley County, West Virginia, in the Northern

  District of West Virginia, defendant BRANDON DALE BENJAMIN, did unlawfully,

  knowingly, intentionally, and without authority distribute a mixture and substance containing a

  detectable amount of l-(l,3-Benzodioxol-5-yl)-2-(ethylamino)butan-l-one, also known as

  Eutylone, a Schedule I controlled substance, in exchange for $600 in United States currency; in

  violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 27 of 30 PageID #: 27




                                         COUNT NINETEEN

                                  (Llnlawful Use of Communication Facility)

          On or about November 20, 2020, in Berkeley County, in the Northern District of West

  Virginia, defendants TYRONE GREENFIELD, aka “Tidy,” and MARCUS PURNELL, aka

  “Mo,” did knowingly and intentionally use a communication facility in committing, causing, and

  facilitating the commission of a felony under Title 21, United States Code, Sections 846, 841 (a)( 1),

  and 841 (b)( 1 )(C), as alleged in Count Seventeen of this Indictment, that is, the defendants used a

  telephone to arrange a distribution of Eutylone; in violation of Title 21, United States Code,

  Sections 843(b) and 843(d).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 28 of 30 PageID #: 28




                                         COUNT TWENTY

                                 (Unlawful Use of Conmiunication Facility)

         On or about November 22, 2020, in Berkeley County, in the Northern District of West

  Virginia, defendants TYRONE GREENFIELD, aka “Tidy,” and SAMUEL CURTIS

  TAYLOR, did knowingly and intentionally use a communication facility in committing, causing,

  and facilitating the commission of a felony under Title 21, United States Code, Sections 846,

  841(a)(l), and 841(b)(l)(C), as alleged in Count Seventeen of this Indictment, that is, the

  defendants used a telephone to arrange a distribution of Eutylone; in violation of Title 21, United

  States Code, Sections 843(b) and 843(d).
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 29 of 30 PageID #: 29




                                   FORFEITURE ALLEGATION

                                       Controlled Substance Act

         Pursuant to Title 21, United States Code, Section 853 and Title 21, United States Code,

  Section 84l(a)(1) and (b)(1)(C), the government will seek the forfeiture of property as part of the

  sentence imposed in this case; that is, the forfeiture of any property used, or intended to be used,

  to commit or to facilitate the commission of the above referenced offense, and any property

  constituting, or derived from, proceeds obtained directly or indirectly, as a result of such offense,

  including, but not limited to a Taurus, Model G2C, 9mm pistol, bearing serial number TMC87419;

  a Taurus, Model G2C, .40 caliber pistol, bearing serial number SMB5073 1; a Taurus, Model G2C,

  9mm pistol, bearing serial number TLW8 1109; a Taurus, Model G2C, 9mm pistol, bearing serial

  number TMW8007; a Taurus, Model PTlll, 9mm pistol, bearing serial number TWA21487; a

  Taurus, Model G2C, 9mm pistol, bearing serial number TLY96930; a Taurus, Model G2C, 9mm

  pistol, bearing serial number 5M545201; a Taurus, Model G3, 9mm pistol, bearing serial number

  AAM162163; a Taurus 02C, 9mm pistol, bearing serial number TMA81872; a Taurus, Model

  G2C, 9mm pistol, bearing serial number TMS71722; an Anderson Manufacturing, Model AM-iS,

  .300 caliber blackout, SN 18164147; a Taurus, G3, 9mm pistol, bearing serial number

  TMU168621; a Taurus, G2C, 9mm pistol, bearing serial number TM1J05548; a Sig Sauer, Model

  P220 Scorpion Elite, .45 caliber ACP pistol, bearing serial number 37A044933; and a Glock,

  Model 29, 10mm pistol, bearing serial number VHXO59.

                                           Gun ControlAct

         Pursuant to Title 28, United States Code, Section 2461(c), and Title 18, United States Code,

  Section 924(d)(l), the government will seek the forfeiture of any firearm and any ammunition
Case 3:21-cr-00035-GMG-RWT Document 1 Filed 07/21/21 Page 30 of 30 PageID #: 30




  involved in or used in any knowing violation of Title 18, United States Code, Sections 922(g)(1),

  922(a)(6), and 924(a)(2), including a Taurus, Model G2C, 9rnLrn pistol, bearing serial number

  TMC87419; a Taurus, Model G2C, .40 caliber pistol, bearing serial number SMB5073 1; a Taurus,

  Model G2C, 9mm pistol, bearing serial number TLW81 109; a Taurus, Model G2C, 9mm pistol,

  bearing serial number TMW8007; a Taurus, Model P1111, 9mm pistol, bearing serial number

  TWA21487; a Taurus, Model G2C, 9mm pistol, bearing serial number TLY96930; a Taurus,

  Model G2C, 9mm pistol, bearing serial number SMS4520 1; a Taurus, Model G3, 9mm pistol,

  bearing serial number AAM162163; a Taurus G2C, 9mm pistol, bearing serial number

  TMA8 1872; a Taurus, Model G2C, 9mm pistol, bearing serial number TMS71722; an Anderson

  Manufacturing, Model AM-iS, .300 caliber blackout, SN 18164147; a Taurus, G3, 9mm pistol,

  bearing serial number TMU168621; a Taurus, G2C, 9mm                pistol, bearing serial number

  TMU05548; a Sig Sauer, Model P220 Scorpion Elite, .45 caliber ACP pistol, bearing serial number

  37A044933; and a Glock, Model 29, 10mm pistol, bearing serial number VHXO59.


                                                      A true bill,

                                                      Is!
                                                      Grand Jury Foreperson


  Is!
  RANDOLPH J. BERNARD
  Acting United States Attorney

  Lara Omps-Botteicher
  Assistant United States Attorney
